      4:20-cb-03005-CRZ Doc # 12 Filed: 09/29/20 Page 1 of 1 - Page ID # 25




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 4:20CB3005

       vs.                                            VIOLATION NOTICE: 9626278

RAYMOND MARTINEZ,                                                 ORDER

                     Defendant.


       Upon motion of the government, this matter shall be continued to November 5, 2020 at

8:30 a.m.


       IT IS SO ORDERED this 29th day of September, 2020.


                                                  _______________________________
                                                  CHERYL R. ZWART
                                                  United States Magistrate Judge
